DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2008/0073680 to Wang (hereinafter Wang).
Regarding Claim 1, Wang discloses a method of forming one or more remanent-polarizable capacitive structures, the method comprising: 
forming one or more capacitive structures, each of the one or more capacitive structures comprises: 
one or more electrodes (45, Fig. 5B), 
one or more precursor structures (46, Fig. 5C) disposed adjacent to the one or more electrodes, wherein each of the one or more precursor structures has a second dimension in a range from about 1 nm to about 30 nm ([0061]; 20-30nm); and, subsequently, 
forming one or more remanent-polarizable structures comprising a crystalline remanent-polarizable material based on a crystallization of a precursor material of the one or more precursor structures [0066].

Wang does not disclose the precursor structure having a first dimension in a range from about 1 nm to 100 nm.

However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the one or more precursor structures to have had a first dimension feature size in a range from about 1 nm to 100 nm since Applicant has not noted any particular benefit gained by having a first feature size in a range from about 1 nm to 100nm or that any problem is solved forming the precursor structure to have such a feature size. Applicant’s specification discloses the first dimension to be lateral and the second dimension to be vertical. Wang discloses a thickness (vertical dimension) to be within the range claimed by Applicant. Forming a lateral length to be about 1nm to 100nm would have had the obvious effect of forming the capacitor to have a length of 1nm to 100nm. Such a design choice would have been within the operating ability of one of ordinary skill in the art. 

Regarding Claim 2, Wang makes obvious the method according to Claim 1, wherein the precursor material comprises a non-remanent-polarizable material, or wherein the precursor material comprises a remanent-polarizable material that is different from the crystalline remanent-polarizable material [0065]-[0066].

Regarding Claim 3, Wang makes obvious the method according to Claim 1, wherein the crystallization is initiated by at least one thermal treatment [0066].

Regarding Claim 10, Wang makes obvious the method according to Claim 1,
wherein the one or more precursor structures comprise a first precursor structure and a second precursor structure, wherein a spacing is provided between the first precursor structure and the second precursor structure, and/or
wherein the one or more remanent-polarizable structures comprise a first remanent-polarizable structure and a second remanent-polarizable structure, wherein a spacing is provided between the first remanent-polarizable structure and the second remanent-polarizable structure (Fig. 6M).

Regarding Claim 11, Wang makes obvious the method according to Claim 10, further comprising:
forming a dielectric structure (81, Fig. 6S) in the spacing between the first precursor structure and the second precursor structure.

Regarding Claim 13, Wang makes obvious the method according to Claim 1, wherein each of the one or more precursor structures has a third dimension in a range from about 1 nm to 100 nm, the third dimension being substantially perpendicular to the first dimension and substantially perpendicular to the second dimension since such a dimension would have represented the width of the capacitor structure. Absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art to have formed a capacitor having a length and width within a range of 1 nm to 100 nm based on obvious design requirements for the size of the capacitor structure. 

Regarding Claim 14, Wang makes obvious the method according to Claim 1, wherein a maximal volume of each of the one or more precursor structures is equal to or less than 0.0003 .mu.m.sup.3. Wang discloses the precursor structure having a thickness (second dimension) within the range claimed by Applicant. Absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art to have formed a capacitor having a length and width within a range of 1 nm to 100 nm based on obvious design requirements for the size of the capacitor structure. These feature sizes would have resulted in the precursor structures having a volume equal to or less than 0.0003 .mu.m.sup.3

Regarding Claim 15, Wang discloses a method of forming one or more memory cells, the method comprising: 
forming one or more field-effect transistor structures (62A, Fig. 6U), each of the one or more field-effect transistor structures comprising a gate electrode; and 
forming one or more remanent-polarizable capacitive structures according to claim 1; 
wherein a respective gate electrode of each of the one or more field-effect transistor structures is coupled to at least one corresponding remanent-polarizable capacitive structure of the one or more remanent-polarizable capacitive structures (Fig. 6U).

Regarding Claim 16, Wang discloses a method of forming one or more remanent-polarizable capacitive structures, the method comprising: 
forming one or more capacitive structures (C1, Fig. 6P), each of the one or more capacitive structures comprises one or more electrodes (73) and one or more precursor structures (74, Fig. 6G) adjacent to the one or more electrodes; 
forming a cover layer (79, Fig. 6P) over the one or more capacitive structures, the cover layer covering at least one surface of the one or more precursor structures; and, subsequent to forming the cover layer, 
forming one or more remanent-polarizable structures adjacent to the one or more electrodes based on a crystallization of a precursor material of the one or more precursor structures, the one or more remanent-polarizable structures comprising a crystalline remanent-polarizable material [0066].

Regarding Claim 17, Wang discloses a method of forming one or more memory cells, the method comprising: 
forming one or more field-effect transistor structures (62A, Fig. 6P), each of the one or more field-effect transistor structures comprising a gate electrode; and 
forming one or more remanent-polarizable capacitive structures (C1) according to claim 16; 
wherein a respective gate electrode of each of the one or more field-effect transistor structures is coupled to at least one corresponding remanent-polarizable capacitive structure of the one or more remanent-polarizable capacitive structures (Fig. 6P).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to Claim 1 above, and further in view of US PG Pub 2019/0108998 to Mueller-Meskamp et al (hereinafter Mueller).
Regarding Claim 4, Wang makes obvious the method according to Claim 1 but does not disclose whether the crystalline remanent-polarizable structure has a single grain structure or a multi-grain structure.
Mueller discloses a ferroelectric layer formed of a single grain structure (121A, Fig. 1C; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the crystalline remanent-polarizable structure of Wang such that it comprises a single grain structure so as to provide the obvious benefits of having highly uniform and predictable characteristics of the high-k material.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to Claim 1 above, and further in view of US PG Pub 2021/0184043 to Chia (hereinafter Chia).
Regarding Claim 5, Wang makes obvious the method according to Claim 1 but does not disclose, before the crystallization of the precursor material, forming a dielectric structure, the dielectric structure contacts and at least partially surrounds the one or more precursor structures.
Chia discloses a method of forming multiple layers, including a ferroelectric layer (Fig. 14A, 113), wherein the layers are formed between dielectric structures 902.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the precursor material of Wang between dielectric structures so as to have the predictable effect of restricting the lateral length the layer can be deposited. Such patterning processes were well known in the art, prior to the filing date of the invention. 


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0130956 to Müller et al in view of US PG Pub 2019/0348539 to Yoo (hereinafter Yoo).
Regarding Claim 18, Müller discloses a memory cell arrangement comprising: 
a plurality of memory cells (104, Fig. 1A) distributed over a wafer; 
each memory cell of the plurality of memory cells comprising: 
a remanent-polarizable capacitive structure comprising a first electrode (114), a second electrode (134), and one or more remanent-polarizable structures (124) disposed between the first electrode and the second electrode, each of the one or more remanent-polarizable structures comprising a remanent-polarizable material having a single grain structure with a crystallographic orientation [0026].

Müller does not explicitly disclose wherein, for all memory cell of the plurality of memory cells, the crystallographic orientations of the single grain structures are aligned into substantially the same direction.
Yoo discloses ferroelectric patterns having single crystal grains wherein a uniformity of the crystal orientation provides enhanced electrical properties [0036].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the memory cells of Müller to have had capacitive structures with the same crystallographic orientations so as to have had the predictable results of tuning the magnitude of the ferroelectric polarization (Yoo, [0036]).

Regarding Claim 20, the combination of Müller and Yoo makes obvious the memory cell arrangement according to claim 18,
wherein all of the one or more remanent-polarizable structures are electrically coupled to a common electrode (114), wherein the common electrode is one of the first electrode and the second electrode or wherein the common electrode is connected to one of the first electrode and the second electrode.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Müller and Yoo as applied to Claim 18 above, and further in view of US PG Pub 2008/0025065 to Kim et al (hereinafter Kim).
Regarding Claim 19, Müller discloses the memory cell arrangement according to Claim 18 but does not disclose wherein the one or more remanent-polarizable structures comprises at least two remanent-polarizable structures, and wherein a spacing is formed between respectively neighboring portions of the at least two remanent-polarizable structures.
Kim discloses a capacitor structure wherein a ferroelectric memory device comprises two remanent-polarizable structures (101, Fig. 17) wherein a spacing is formed between respectively neighboring portions of the at least two remanent-polarizable structures.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the memory cell of Müller such that it included at least two remanent-polarizable structures with a spacing formed between respectively neighboring portions of the at least two remanent-polarizable structures. Forming a memory cell having multiple remanent-polarizable structures between a common electrode would have been obvious based on the desired circuit being formed and the capacitive requirements of the desired design.


Allowable Subject Matter
Claims 6-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 requires the method according to Claim 1 further include forming the one or more capacitive structures by forming a layer stack, the layer stack comprising one or more electrode layers and a precursor layer disposed adjacent to the one or more electrode layers, structuring the layer stack to form the one or more precursor structures from the precursor layer.
The references of record do not disclose, or suggest, patterning the layer stack such that the precursor layer comprises one or more precursor structures before crystallizing the precursor structure. Wang and the references of record crystallize the remanent-polarizable before patterning the layer into separate structures. It is not apparent, from the references of record, that patterning the layers beforehand would result in the same capacitive structures, or the same capacitive characteristics, formed by the references. Claims 7-9 and 12 depend on Claim 6 and are allowable for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818